United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 11, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40924
                         Summary Calendar



WILLIAM HENRY HARRISON

                     Plaintiff - Appellant

     v.

JB SMITH, Smith County Sheriff, GARY PINKERTON,
Captain, Smith County Jail, SMITH COUNTY TEXAS

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:02-CV-602
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     William Henry Harrison, Texas prisoner # 07725-078, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous and for failure to state a claim.   Harrison argues that

he has adequately stated nonfrivolous claims for unsafe

conditions of confinement, including a malfunctioning cell door

that would not open electronically and, on one occasion, could


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40924
                                -2-
not be opened manually for a four-hour period; inoperative smoke

detectors and fire alarms; lack of insect extermination services;

and an unhealthy environment created by allowing other prisoners

to smoke.   He also contends that 28 U.S.C. § 1915A is

unconstitutional because it authorized the district court to

review and dismiss his complaint prior to its service on the

defendants.   Finally, Harrison asserts that the district court

judge should have recused himself from the action due to

allegations Harrison made against the judge as a result of his

presiding over Harrison’s criminal trial.

     The district court did not err in determining that

Harrison’s assertions that the conditions of his confinement

violated constitutional standards were frivolous and failed to

state a claim for which relief could be granted.   The district

court did not err in refusing to allow Harrison to use his

objections to the magistrate judge’s report and recommendation to

further amend his amended complaint.   See United States v.

Armstrong, 951 F.2d 626, 630 (5th Cir. 1992).   The vague and

speculative conclusion in Harrison’s amended complaint that

allowing other prisoners to smoke created an unhealthy

environment did not sufficiently state a claim for exposure to

environmental tobacco smoke.   See Helling v. Montana, 509 U.S.

25, 35-36 (1993).   Harrison’s assertion that his cell door had to

be opened manually, such that he had to wait to be released each

day and, on one occasion, was locked in his cell for over four
                             No. 03-40924
                                  -3-
hours, does not state a constitutional claim.     See Herman v.

Holiday, 238 F.3d 660, 664 (5th Cir. 2001).     Finally, his

contention that he was confined in unsafe conditions due to the

failure of the jail to obtain extermination services for insects

and to ensure that the fire and smoke alarm systems were

operating properly fails because he has not stated a claim for

any compensable injuries.    Although Harrison alleges that he

suffered physical and psychological injuries from the unsafe

conditions, he admits that he did not suffer any insect bites and

that no fires occurred while he was housed at the jail.

Therefore, the alleged physical injuries necessarily are a

manifestation of his psychological reaction to what he perceived

to be an unsafe condition.    Any deficiencies in the fire alarm or

smoke detection systems or the jail’s pest-control measures did

not physically harm him.    Without a prior showing of physical

injury, Harrison may not maintain an action for his mental or

emotional injuries.   42 U.S.C. § 1997e(e).    Likewise, he has not

stated a claim sufficient for the award of nominal damages.        Cf.

Carey v. Piphus, 435 U.S. 247, 266 (1978) (providing that nominal

damages could be awarded for the denial of procedural due

process).   Because Harrison has been moved to another jail, his

claims for declaratory and injunctive relief are moot.       See

Herman, 238 F.3d at 665-66.

     Harrison has no constitutional right to bring actions which

fail to state a claim or are frivolous.     Therefore, his
                           No. 03-40924
                                -4-
contention that 28 U.S.C. § 1915A is unconstitutional because it

denies his right of access to the courts lacks merit.   See Martin

v. Scott, 156 F.3d 578, 580 n.2 (5th Cir. 1998).

     Although Harrison requested the district court clerk to

reassign his case to another judge and stated in his objections

to the report and recommendation that the magistrate judge should

recuse herself, he did not move for the district court judge to

recuse himself.   Because Harrison did not properly raise this

issue before the district court and has not shown exceptional

circumstances requiring this issue to be addressed for the first

time on appeal, we do not entertain his untimely recusal

challenge.   See Clay v. Allen, 242 F.3d 679, 681 (5th Cir. 2001).

     AFFIRMED.